I agree to the order solely because it is apparent from the briefs of counsel that the sufficiency of the declaration was attacked not on its apparent defect but on a question of doubtful application in the present state of the declaration, the defect in which may possibly be cured; that because of the digression the plaintiff may have been misled into the belief that, as an amendment could not be made on the point discussed, it was useless to attempt a cure of the apparent defect in the declaration, and suffered judgment against her. *Page 184 
In these circumstances it is probable that this Court has power under the provisions of Section 4637, C. G. L. 1927, to amend the judgment in the matter suggested in the order of the Court.
TERRELL, and BROWN, J. J., concur.